DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Emfinger (64,670) on 6/3/2020.

The application has been amended as follows: 

Claim 2
The system of claim 1, wherein a position of the galvanometer optical scanner is based on one or more maximal rotational angles of the one or more galvanometer mirrors.

Claim 24
The system of claim 1, wherein the excitation source is a fiber coupled laser or a fiber laser, and the output of the excitation source from which the beam of excitation light is emitted is a distal end of an optical fiber of the fiber coupled laser or the fiber laser.

Claim 25
the fiber laser is from 5 μm to 400 μm.

Claim 37
The system of claim 1, wherein:
for each discrete excitation location of the plurality of discrete excitation locations:
a given subject of the plurality of subjects that is positioned in the path of the beam of excitation light directed towards the discrete excitation location is illuminated by the beam of excitation light at a corresponding illumination location on a surface of the given subject, such that the beam of excitation light is incident on the surface of the given subject at the corresponding illumination location and diffuses within the given subject, thereby providing for excitation of a fluorescent species within the given subject, and
the one or more detectors are aligned and operable to detect a corresponding fluorescence emission image representing detected fluorescent light emitted by the fluorescent species within the given subject that is positioned in the path of the beam of excitation light directed to the discrete excitation location, 
thereby providing for detection of a plurality of fluorescence emission images, each fluorescence emission image of the plurality of fluorescence emission images corresponding to a discrete excitation location of the plurality of discrete excitation locations, and
	the instructions cause the processor to: 
	receive and/or access the data corresponding to the detected fluorescent lightat least by receiving and/or accessing the plurality of fluorescence emission images; and
	obtain the one or more tomographic images of the plurality of subjects using the plurality of fluorescence emission images.

Claim 45 
The system of claim 44, wherein each excitation source of the plurality of excitation sources emits excitation light having a distinct excitation wavelength within an excitation band of a corresponding fluorescent species within the plurality of subjects.  


Reasons for Allowance
Claim 1-2, 5-9, 14-18, 23-26, 30, 36-49, 91, 134, and 181-183 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 state “(b) the galvanometer optical scanner, wherein the galvanometer optical scanner is aligned and operable to direct, during an exposure of the plurality of subjects to the beam of excitation light, the beam of excitation light to a plurality of discrete excitation locations within a scan region of the object plane via reflection by the one or more rotating galvanometer mirrors, such that as the one or more galvanometer mirrors are rotated, the beam of excitation light is scanned across the scan region, thereby providing for illumination of the plurality of subjects positioned across the object plane, wherein the plurality of discrete excitation locations comprise a plurality of multi- subject sets of discrete excitation locations, and wherein each of the multi-subject sets of discrete excitation locations comprises a first discrete excitation location corresponding to a first location of a first subject of the plurality of subjects and a second discrete excitation location corresponding to a second location of a second subject of the plurality of subjects…and obtain one or more tomographic images of the plurality of subjects using the data corresponding to the detected fluorescent light, wherein the one or more tomographic images comprises a multi-subject tomographic image that represents the fluorescent light emitted from the plurality of subjects at the first discrete excitation location and the second discrete excitation location of one of the plurality of multi-subject sets of discrete excitation locations”. These limitations, in combination with the other limitations, are not reasonably suggested by the prior art.
While Ntziachristos teaches a fast scanning apparatus for fluorescent imaging, Ntziachristos does not reasonably suggest a “plurality of subjects”. Only one subject is shown as being imaged by Ntziachritos [0056] (Fig. 2, 110). Buczkowski is only directed to the size of the imaging plate, and does not teach a plurality of subjects. Oda was relied on to teach the plurality of subjects. However, Oda does not reasonably that a rotating galvanometer mirror is used to direct the beam to the discrete excitation locations of the multi-subject sets [0007]. The system of Oda obtains the plurality of images of the subjects by varying the detector distance to the subject [0162]+[0170], and one of ordinary skill would not have been motivated to modify the rotating galvo-mirror system of Ntziachristos with the system of Oda, which explicitly does not use a rotating mirror [0056]. 
The ability of the imaging system to obtain tomographic images multiple subjects is a non-obvious improvement over the prior art because “The ability to scan over a large region while still maintaining small spot sizes provided by the approaches described herein allows for accurate, high-resolution tomographic imaging of large or multiple subjects, thereby expanding the capabilities of tomographic imaging systems” (Specification [0008]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793